1
2
3
4                                                                            JS-6
5
6                            UNITED STATES DISTRICT COURT
7
                            CENTRAL DISTRICT OF CALIFORNIA
8
9
       XIAOTONG LIU, et al.,                  Case No. SACV 18-00376 JVS (KESx)
10
              Plaintiffs,
11
12            v.                              JUDGMENT

13     KATHY A. BARAN, Director of
       the California Service Center,
14     United States Citizenship and
15     Immigration Services, et al.,
16            Defendants.
17
18           This matter is before the Court on the parties’ Cross Motions for Summary
19
     Judgment. After having considered the parties’ briefing and arguments,
20
21           IT IS HEREBY ORDERED AND ADJUDGED:
22
             (1)   That Defendants’ Motion for Summary Judgment is GRANTED in
23
24   full;
25           (2)   That Plaintiff’s Motion for Summary Judgment is DENIED in full;
26
             (3)   That United States Citizenship and Immigration Services (“USCIS”)
27
28   correctly determined that Plaintiffs failed to establish that the Event Manager


                                             -1-
1    position complies with the first criterion for an H-1B “specialty occupation” under

2    8 C.F.R. § 214.2(h)(4)(iii)(A)(1), because the proffered position does not require a
3
     bachelor’s degree in a specific specialty as a normal, minimum requirement for
4
5    entry into the occupation;
6
           (4)    That USCIS correctly determined that Plaintiffs failed to establish that
7
8    the Event Manager position complies with the second criterion for an H-1B
9    “specialty occupation” under 8 C.F.R. § 214.2(h)(4)(iii)(A)(2), because a specific
10
     bachelor’s degree is not commonly required in parallel positions among similar
11
12   employers, and the proffered positon is not so complex or unique that it can only
13
     be performed by an applicant with a specific degree;
14
15         (4)    That USCIS correctly determined that Plaintiffs failed to meet their
16
     evidentiary burden to demonstrate eligibility for approval of their H-1B petition;
17
18         (5)    That USCIS’s decision denying Plaintiffs’ H-1B petition is supported

19   by substantial evidence in the administrative record;
20
           (6)    That USCIS’s decision on January 26, 2018, to deny Plaintiffs’ H-1B
21
22   petition, is AFFIRMED in full.
23
24         IT IS SO ORDERED.
25
26   DATED:       January 04, 2019                 _________________________
27                                                      Hon. James V. Selna
                                                        United States District Judge
28


                                             -2-
